Name: Commission Regulation (EEC) No 1391/85 of 28 May 1985 opening an invitation to tender for the refund for the export of common wheat to countries of zones I, II a), III, IV a) and b), V, VI, VII and the German Democratic Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/10 Official Journal of the European Communities 29 . 5 . 85 COMMISSION REGULATION (EEC) No 1391/85 of 28 May 1985 opening an invitation to tender for the refund for the export of common wheat to countries of zones I , II a), III , IV a) and b), V, VI , VII and the German Democratic Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas, in view of the current situation on the cereals market, an invitation should be opened in respect of common wheat to tender for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75 ; whereas, in order to ensure supply, the invitation to tender for export should be limited to zones I, II a), III, IV a) and b), V, VI, VII and the German Democratic Republic ; Whereas the detailed procedural rules governing invitations to tender are, as regards the fixing of the export refund, in Commission Regulation (EEC) No 279/75 (4), as amended by Regulation (EEC) No 2944/78 (*) ; whereas the commitments on the part of the tenderer include an obligation to lodge an applica ­ tion for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tendering security of 12 ECU per tonne when they submit their tenders ; Whereas, in order to ensure that all those concerned are treated equally, it is necessary to lay down that the period of validity of the licences issued should be identical ; whereas, however, a special period of validity should be laid down for exports to the People's Republic of China ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Tenders shall be invited for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75. 2. The invitation to tender shall relate to common wheat for export to the countries of zones I , II a), III , IV a) and b), V, VI, VII and the German Democratic Republic . 3 . The invitation shall remain open until 26 June 1986 . During this period weekly awards shall be made, for which the quantities and the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender. Article 2 A tender shall be valid only if it relates to an amount of not less than 1 000 tonnes . Article 3 The security referred to in Article 3 of Regulation (EEC) No 279/75 shall be 12 ECU per tonne. Article 4 1 . Notwithstanding Article 21 ( 1 ) of Regulation (EEC) No 3183/80 (6), export licences issued under Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall , for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted . 2 . Export licences issued in connection with the invitation to tender pursuant to this Regulation shall be valid from their date of issue, as defined in para ­ graph 1 , until the end of the fourth month following that of issue . However, for exports to the People's Republic of China, licences shall be valid from their date of issue as defined in paragraph 1 until the end of the sixth month following. (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 107, 19 . 4. 1984, p . 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 31 , 5 . 2. 1975, p. 8 . 0 OJ No L 351 , 15. 12 . 1978 , p . 16 . (") OJ No L 388 , 13 . 12 . 1980 , p. 1 . 29 . 5 . 85 Official Journal of the European Communities No L 140/11 3 . For the purposes of applying paragraph 2, licences issued in connection with this invitation to tender shall bear, in space 1,9 , a statement of the last day of validity calculated in accordance with the provi ­ sions of the first subparagraph of paragraph 2. They shall also bear, in space 18 , a statement of the last day of validity calculated in accordance with the provisions of the second subparagraph of paragraph 2 ; for this purpose, one of the following statements shall be entered in space 18 :  'Sidste gyldighedsdag ved udfÃ ¸rsel til Den kine ­ siske Folkerepublik : , Forordning (EÃF) nr. 1391 /85.'  'Letzter GÃ ¼ltigkeitstag bei Ausfuhr in die Volks ­ republik China : , Verordnung (EWG) Nr. 1391 /85 .'  'Ã £Ã µ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  ÃÃ Ã ¿Ã  Ã Ã · Ã Ã ±Ã Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿ ­ Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ·Ã  Ã Ã ¯Ã ½Ã ±Ã , Ã Ã µÃ »Ã µÃ Ã Ã ±Ã ¯Ã ± Ã ·Ã ¼Ã ­Ã Ã ± Ã ¹Ã Ã Ã Ã ¿Ã  : , Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1391 /85 .' Article 5 1 . Notwithstanding Article 5 of Regulation (EEC) No 279/75 , the Commission shall decide , under the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award. 2 . Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. Article 6 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invitation to tender. They must be communicated in the form indicated in the Annex. If no tenders are received, Member States shall inform the Commission of this within the time limit indi ­ cated in the preceding paragraph . Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.  'In case of export to the People s Republic of China, last day of validity : , Regulation (EEC) No 1391 /85 .'  'En cas d exportation vers la rÃ ©publique populaire de Chine, dernier jour de validitÃ © : , rÃ ¨gle ­ ment (CEE) n ° 1391 /85 .  'In caso di esportazione verso la Repubblica popo ­ lare di Cina, ultimo giorno di validitÃ : , Regolamento (CEE) n . 1391 /85 .  ' In geval van uitvoer naar de Volksrepubliek China, laatste geldigheidsdag : , Verordening (EEG) nr. 1391 /85 . Where the licence is used after the date given in space 19, it shall carry the obligation to export to the People's Republic of China. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1985 . For the Commission Frans ANDRIESSEN Vice-President No L 140/ 12 ficial Journal of the European Communities 29 . 5 . 85 ANNEX Weekly tender for the refund for the export of common wheat to countries of zones I , II a), III , IV a) and b), V, VI , VII and the German Democratic Republic (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in national currency per tonne 1 2 3 4 5 etc .